As filed with the Securities and Exchange Commission on January 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22492 MainGate Trust (Exact name of registrant as specified in charter) 6075 Poplar Avenue, Suite 402, Memphis, TN 38119 (Address of principal executive offices) (Zip code) Geoffrey Mavar 6075 Poplar Avenue, Suite 402, Memphis, TN 38119 (Name and address of agent for service) (901) 537-1866 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2012 Item 1. Reports to Stockholders. MainGate MLP Fund Class A (AMLPX) Class I (IMLPX) 6075 Poplar Avenue, Suite 402 | Memphis, TN 38119 | 855.MLP.FUND (855.657.3863) | www.maingatefunds.com Annual Report November 30, 2012 Table of Contents Letter to Shareholders 5 Hypothetical Growth of a $10,000 Investment 9 Average Annual Returns 9 Expense Example 10 Allocation of Portfolio Assets 11 Schedule of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights: Class A Shares 14 Financial Highlights: Class I Shares 15 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 21 Trustees & Officers 22 Additional Information 23 Privacy Policy 24 Fund Service Providers 25 MainGate mlp fund Dear Shareholders, We continue to believe that the investment future for MLPs remains bright. MLPs may offer investors the distinct opportunity for a combination of competitive yields coupled with the potential for growth. We believe this combination of income and growth potential may lead to an opportunity for solid total returns for MLPs and the Fund. Fund Return The MainGate MLP Fund (“Fund”) had the following returns through its fiscal year-end of November 30, 2012 compared to the S&P 500 Index: Annualized Return 1 Year MainGate MLP Fund – Class A (without load) 12.89% MainGate MLP Fund – Class A (with 5.75% load) 6.35% MainGate MLP Fund – Class I 13.06% S&P 500 Index 16.13% During the prior fiscal year ended November 30, 2012, the Fund benefitted from healthy MLP distributions and growth from the Fund’s MLP positions. The Fund had weaker relative returns than the broader market (as measured by the S&P 500 Index) which may have been influenced by heavy MLP equity issuance and general uncertainties surrounding the changes associated with the fiscal cliff. Market participants may have been more attracted to the broader market than to the opportunity for a combination of quarterly distributions and growth in the MLP market. Overview The Federal Reserve continued its Quantitative Easing strategy over the past year which has been successful in achieving the intended effect of lowering the market yield on fixed income and other yield oriented securities. We believe that investors should be prepared for the continuation of a low yield investment environment based on recent Federal Open Market Committee (“FOMC”) statement: “To support continued progress toward maximum employment and price stability, the Committee expects that a highly accommodative stance of monetary policy will remain appropriate for a considerable time after the economic recovery strengthens. In particular, the Committee also decided today to keep the target range for the federal funds rate at 0 to 1/4 percent and currently anticipates that exceptionally low levels for the federal funds rate are likely to be warranted at least through mid-2015.” Board of Governors of the Federal Reserve System, FOMC Statement, September 13, 2012 ANNUAL REPORT 2012•5 In addition to their attractive historical yield, we believe growth may remain robust for MLPs due to (1) structural growth factors such as higher volumes and rate increases, (2) organic growth projects, and (3) accretive acquisitions. For example, petroleum pipelines received an annual rate increase of the Producer Price Index (“PPI”) + 2.65% in the current environment. This formula generated an 8.6% rate increase for interstate petroleum pipelines regulated by the Federal Energy Regulatory commission (“FERC”) in July 2012. Organic growth projects continue in the various energy basins such as the Bakken, Eagle Ford, Marcellus, and Permian. During 2012, expected organic growth projects totaled $23.7 billion of new investment. In June 2011, the Interstate Natural Gas Association of America’s foundation, the INGAA Foundation, Inc. (“INGAA”) released its study that outlined the need for an additional $205 billion of new gas infrastructure through 2035. INGAA expects over $8 billion of average annual expenditure for gas infrastructure through 2035. New infrastructure is expected to be constructed for gas storage, gathering and processing, and mainline gas transmission pipelines. Lastly, the acquisition market has been strong over the past year. Total merger and acquisition (“M&A”) volume for the MLP market stood at $46 billion through November 30, 2012. MLP capital markets were very active during 2012, with MLPs accessing over $49 billion of capital, consisting of $23 billion in equity through 89 offerings, and $25 billion of debt through 49 offerings as of November 30, 2012. 6|MainGate mlp fund Outlook We believe the average MLP may have the potential grow its distribution at a 5-6% rate over the next year. With steady valuations, the MLP market could offer the possibility of attractive total returns supported by a healthy yield. The Fund has exposure to sectors which may benefit from new infrastructure investment opportunities. Sectors such as the Natural Gas/Natural Gas Liquid Pipelines and Storage sector could provide healthy returns to the Fund. We believe that the third largest position in the Fund, Enterprise Product Partners, LP (EPD, $51.83), is well positioned to potentially benefit from future growth opportunities associated with the development of natural gas infrastructure. The Crude/Refined Products Pipelines and Storage sector may benefit from the potential growth of domestic onshore production and is represented with our largest holding, Plains All American Pipeline, LP (PAA, $46.58). In addition, the Fund has exposure to the Natural Gas Gathering/Processing sector with the Fund’s second largest position, Copano Energy, LLC (CPNO, $31.53), and the Fund’s fifth largest position, Crosstex Energy, Inc. (XTXI, $12.85), as of November 30, 2012. We believe an environment supported by the need for additional energy infrastructure could provide an attractive investment climate for the Fund. Sincerely, Geoffrey P. Mavar, Chairman Matthew G. Mead, CEO ANNUAL REPORT 2012•7 Past performance is not a guarantee of future results. Opinions expressed are those of MainGate and are subject to change, are not guaranteed, and should not be considered investment advice. The information contained in this report is authorized for use when preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund is nondiversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual security price volatility than a diversified fund. The Fund will invest in Master Limited Partnerships (MLPs) which concentrate investments in the natural resource sector and are subject to the risks of energy prices and demand and the volatility of commodity investments. Damage to facilities and infrastructure of MLPs may significantly affect the value of an investment and may incur environmental costs and liabilities due to the nature of their business. MLPs are subject to significant regulation and may be adversely affected by changes in the regulatory environment. Investments in smaller companies involve additional risks, such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. MLPs are subject to certain risks inherent in the structure of MLPs, including complex tax structure risks, limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates. Producer Price Index (PPI): Measures the average change over time in the selling prices received by domestic producers for their output. Public GP: Refers to publicly traded shares of entities that own and control the general partner interest of an MLP. E&P: Refers to Exploration and Production energy MLPs which are engaged in the exploration and production of oil and gas properties. S&P 500 Index: A broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the schedule of investments for a complete listing of fund holdings. The Fund does not receive the same tax benefits of a direct investment in an MLP. The Fund is subject to U.S. federal income tax on its taxable income at rates applicable to corporations (currently at a maximum rate of 35%) as well as state and local income taxes. The Fund accrues deferred income taxes for future tax liabilities associated with the portion of MLP distributions considered to be a tax-deferred return of capital and for any net operating gains as well as capital appreciation of its investments. This deferred tax liability is reflected in the daily NAV and as a result the MLP Fund’s after-tax performance could differ significantly from the underlying assets even if the pre-tax performance is closely tracked. The potential tax benefits from investing in MLPs depend on MLPs being treated as partnerships for federal income tax purposes. If the MLP is deemed to be a corporation then its income would be subject to federal taxation, reducing the amount of cash available for distribution to the Fund which could result in a reduction of the Fund’s value. The MainGate MLP Fund is distributed by Quasar Distributors, LLC. 8|MainGate mlp fund Hypothetical Growth of a $10,000 Investment unaudited This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund as of the Fund’s inception date on 2/17/11. Assumes reinvestment of dividends and capital gains. This chart does not imply any future performance. Average Annual Returns November 30, 2012 1 Year Since Fund’s Inception Inception Date Class A (without sales load) 12.89% 7.51% 2/17/11 Class A (with sales load) 6.35% 4.00% 2/17/11 Class I 13.06% 7.78% 2/17/11 S&P 500 Index 16.13% 5.41% n/a Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 855.MLP.FUND (855.657.3863) or by visiting www.maingatefunds.com. Class A and Class I shares were first available on February 17, 2011. Class A (with sales load) performance reflects the maximum sales charge of 5.75%. Class I is not subject to a sales charge. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of the Fund shares. ANNUAL REPORT 2012•9 Expense Example| unaudited As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested on June 1, 2012 and held for the six- month period ending November 30, 2012. Actual Expenses For each class, the first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expense you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect current and deferred income tax expense or any transactional costs, such as sales charges (loads) or exchange fees. Therefore, the second line of the table for each class is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these current and deferred income tax expense and transaction costs were included, your costs would have been higher. Beginning Account Value (6/1/2012) Ending Account Value (11/30/2012) Expenses Paid During Period(1) (6/1/2012 – 11/30/2012) Net Annualized Expense Ratio(2) Class A Actual 1.75% Class A Hypothetical 1.75% (5% return before expenses) Class I Actual 1.50% Class I Hypothetical 1.50% (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 183 days (the number of days in the most recent period)/366 days (to reflect the period). Annualized expense ratio excludes current and deferred income tax expense. 10|MainGate mlp fund Allocation of Portfolio Assets *Master Limited Partnerships and Related Companies November 30, 2012 | unaudited (expressed as a percentage of total investments) Crude/Refined Products 36.7% Pipelines and Storage* Natural Gas Gathering/Processing* 34.0% Natural Gas/Natural Gas Liquid 29.3% Pipelines and Storage* Schedule of Investments | November 30, 2012 Master Limited Partnerships and Related Companies, United States: 101.1%(1) Shares Fair Value Crude/Refined Products Pipelines and Storage: 37.1%(1) Genesis Energy, L.P. Kinder Morgan Management, LLC(2) Magellan Midstream Partners, L.P. MPLX, L.P.(3) Oiltanking Partners, L.P. Plains All American Pipeline, L.P. Sunoco Logistics Partners, L.P. Tesoro Logistics, L.P. Natural Gas/Natural Gas Liquid Pipelines and Storage: 29.7%(1) El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Enterprise Products Partners, L.P. Oneok Partners, L.P. Western Gas Partners, L.P. Williams Companies, Inc.(4) Williams Partners, L.P. Natural Gas Gathering/Processing: 34.3%(1) Copano Energy, LLC Crosstex Energy, Inc.(4) Crosstex Energy, L.P. Eagle Rock Energy Partners, L.P. MarkWest Energy Partners, L.P. Regency Energy Partners, L.P. Targa Resources Corp.(4) Targa Resources Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $105,228,663) Total Investments: 101.1%(1) (Cost $105,228,663) Liabilities in Excess of Other Assets: (1.1)%(1) Net Assets Applicable to Shareholders: 100.0%(1) (1) Calculated as a percentage of net assets applicable to shareholders. (2) Security distributions are paid-in-kind. (3) Non-income producing security. (4) MLP general partner interest. See Accompanying Notes to the Financial Statements. ANNUAL REPORT 2012•11 Statement of Assets Statement of and Liabilities Operations November 30, 2012 November 30, 2012 Assets Investment Income Investments at fair value (cost $105,228,663) Distributions received from master limited partnerships Cash and cash equivalents Less: return of capital on distributions Receivable for Fund shares sold Distribution income from master limited partnerships Prepaid expenses Dividends from common stock Total assets Total Investment Income Liabilities Expenses Payable to Adviser Advisory fees Deferred tax liability Administrator fees Payable for Fund shares redeemed Reports to shareholders Accrued expenses and other liabilities Transfer agent expense Total liabilities Professional fees Registration fees Net assets applicable to common shareholders Insurance expense Compliance fees Net Assets Applicable to Common Shareholders Consist of Trustees’ fees Additional paid-in capital Offering costs Undistributed net investment loss, net of deferred taxes Custodian fees and expenses Accumulated realized loss, net of deferred taxes Fund accounting fees Net unrealized gain on investments, net of deferred taxes 12b-1 shareholder servicing fee - Class A Net assets applicable to common shareholders Other expenses Total Expenses Unlimited shares authorized, no par value Class A Class I Less: expense reimbursement by Adviser Net assets Net Expenses Shares issued and outstanding Net Investment Loss, before Deferred Taxes Net asset value, redemption price and Deferred tax benefit minimum offering price per share Net Investment Loss Maximum offering price per share ($10.37/0.9425) NA Realized and Unrealized Loss on Investments Net realized loss on investments, before deferred taxes Deferred tax benefit Net realized loss on investments Net change in unrealizedappreciation of investments, before deferred taxes Deferred tax expense Net change in unrealized appreciation of investments Net Realized and Unrealized Gain on Investments Increase in Net Assets Applicable to Common Shareholders Resulting from Operations 12 | MainGate mlp fund See Accompanying Notes to the Financial Statements. Statements of Changes in Net Assets Operations Year Ended November 30, 2012 February 17, 2011(1) – November 30, 2011 Net investment loss, net of deferred taxes Net realized loss on investments, net of deferred taxes Net change in unrealized appreciation of investments, net of deferred taxes Net increase in net assets applicable to common shareholders resulting from operations Dividends and Distributions to Class A Shareholders Return of capital Dividends and Distributions to Class I Shareholders Return of capital Total dividends and distributions to common shareholders Capital Share Transactions (Note 8) Proceeds from shareholder subscriptions Dividend reinvestments Payments for redemptions Net increase in net assets applicable to common shareholders from capital share transactions Total increase in net assets applicable to common shareholders Net Assets Beginning of period — End of period Undistributed net investment loss at the end of the period, net of income taxes (1) Commencement of operations. See Accompanying Notes to the Financial Statements. ANNUAL REPORT 2012•13 Financial Highlights: Class A Shares Per Common Share Data(2) Year Ended November 30, 2012 February 17, 2011(1) – November 30, 2011 Net Asset Value, beginning of period $— Public offering price Income from Investment Operations Net investment loss(3) Net realized and unrealized gain on investments(9) Total increase from investment operations Less Distributions to Common Shareholders Return of capital Total distributions to common shareholders Net Asset Value, end of period Total Investment Return 12.89% 0.80%(4) Supplemental Data and Ratios Net assets applicable to common shareholders, end of period Ratio of waiver to average net assets(5) 0.41% 9.31% Ratio of net deferred income tax (benefit) expense to average net assets(5,6) 6.01% 8.53% Ratio of expenses (including net deferred income tax (benefit) expense) to average net assets before waiver(5,6) 8.17% 19.59% Ratio of expenses (including net deferred income tax (benefit) expense) to average net assets after waiver(5,6) 7.76% 10.28% Ratio of expenses (excluding net deferred income tax (benefit) expense) to average net assets before waiver(5,6) 2.16% 11.06% Ratio of expenses (excluding net deferred income tax (benefit) expense) to average net assets after waiver(5,6) 1.75% 1.75% Ratio of net investment loss (including net deferred income tax benefit) to average net assets before waiver(5,7) (1.04)% (9.99)% Ratio of net investment loss (including net deferred income tax benefit) to average net assets after waiver(5,7) (0.63)% (0.68)% Ratio of net investment loss (excluding net deferred income tax benefit) to average net assets before waiver(5,7) (1.29)% (10.27)% Ratio of net investment loss (excluding net deferred income tax benefit) to average net assets after waiver(5,7) (0.88)% (0.97)% Portfolio turnover rate(8) 106.26% 175.43%(4) Commencement of operations. Information presented relates to a share of common stock outstanding for the entire period. Calculated using average shares outstanding method. Not Annualized. For periods less than one full year all income and expenses are annualized. For the year ended November 30, 2012, the Fund accrued $4,517,743 in net deferred tax expense, of which $741,282 is attributable to Class A.
